Title: David Humphreys to John Adams, 30 December 1784
From: Humphreys, David
To: Adams, John


        
          Sir
          Paris Decr 30. 1784
        
        I write this to request information of you, what is necessary, right, & proper to be done by me on saturday next— You can doubtless tell, Sir, whether it is expected & wished that the whole diplomatic Corps should, be at Versailles on New-year’s day, or whether the concourse will probably be so great as that the presence of the smaller limbs of that great Body may readily be dispensed with— I wish only to regulate my conduct by the strict rules of propriety—
        In case you should go, and think it expedient that I should attend; I will have the honour of calling on you at any hour you may please to name & take breakfast with you.— As I have heard it suggested, that on new Year’s day, some presents are usually expected by the Cte de Vergennes’ Servants or some body about the Court, I shall

wish also very much to be informed how this is, how many expectants there are, & to what amount it is customary to give every one, that I may be prepared accordingly— An Ansr. by the bearer will much oblige
        Sir / Your Most Obedt. / Hble. Servant
        
          D. Humphreys
        
        
          P.S. In consequence of Mr Jefferson’s advice, Mr Short who is, (or lately was) one of the Council of the State of Virginia, proposes taking an opportunity of being presented at Court—
        
      